DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to amendments and remark for application 16/788183 filed on 12/17/2020. Claims 1-10 are presented for examination.

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. (US Patent Pub. No. 2018/0157053 A1) in view of Huang et al. (US Patent Pub. No. 2006/0178552 A1) and Lee (US Patent Pub. No. 2008/0101759 A1)
claim 1, Richards teaches a backlight apparatus, adapted for a head mounted display device (Richards, Figs. 5, 9 and 11, head mounted display with backlight), comprising: 
a light guiding component (Richards, Figs. 5, 9 and 11, light guide 510 and 950); 
a light source, disposed on a side of the light guiding component (Richards, Figs. 5, 9 and 11, light source 430, LED assembly 700 and LED assembly 1102).
Richards does not seem to explicitly teach the backlight comprising a prism structure, wherein the prism structure has a first surface adjacent to a first surface of the light guiding component; there are a plurality of convex pyramids on the first surface of the prism structure, and the pyramids are arranged in an array.
However, Richards teaches the display of the HMD is provided with a LCD panel, backlight is to provide light to the LCD panel. In the related art of backlight providing light to a LCD panel, Huang teaches a backlight comprising a prism structure, wherein the prism structure has a first surface adjacent to a first surface of a light guiding component; there are a plurality of convex pyramids on the first surface of the prism structure, and the pyramids are arranged in an array (Huang, Figs. 7A and 7B, backlight with light guide 36; Huang, Figs. 8B and 8C, prism array/pyramid array 46 is provided facing downward to the light guide).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to use the composite light structure of Huang for the optical film stack of Richards. The suggestion/motivation would have been in order to further increase/improve the light utilization efficiency for the LCD 
Richards in view of Huang does not seem to explicitly teach tilt angles of the pyramids are different. 
However, in a related art of using prism/pyramid film in a backlight, Lee teaches tilt angles of pyramids are different (Lee, [0023], use of pyramidal shapes; Lee, [0018]-[0019], apex position and height of the apex can be varied randomly or pseudo randomly, i.e. when apex is shifted from center or height of apex is changed, the tilt angle of the pyramid/triangle is changed/different).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to make the tilt angles of the pyramids different as suggested by Lee in the backlight of Richards in view of Huang. The suggestion/motivation would have been in order to reduce Moire pattern effect which is known in the art before the time of the first effective filing of the claimed invention (Lee, [0008]).  
Regarding claim 2, Richards in view of Huang and Lee teaches the limitations of the parent claim 1 and further teaches a second surface of the prism structure, wherein the second surface of the prism structure is opposite to the first surface of the prism structure (Huang, Fig. 8B, flat surface of prism array/pyramid array 46).
Richards in view of Huang and Lee does not seem to explicitly teach a plurality of beams are generated on the second surface of the prism structure, each of the beams is composed of a plurality of sub beams, and a range of emission angles of the sub beams of each of the beams is less than a reference value.

Furthermore, in the art of optical structures, when optical structure is fixed and the material/index of refraction is fixed, it would provide a fixed range of reflection/refraction of light, hence “less than a reference value”. 
In view of the above, claim 2 is rejected as being unpatentable over Richards in view of Huang and Lee.
Regarding claim 3, Richards in view of Huang and Lee teaches the limitations of the parent claim 2. Richards in view of Huang and Lee does not seem to explicitly teach the reference value is 10 degrees.
Similar to what is shown above in the rejection of claim 2, an intended result does not make the claimed invention patentable over the prior art. 
Furthermore, in [0031] of Huang, it states that the apex angle of the prism can be made according to the need of the system, i.e. change the reflection/refraction angle. Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to limit the reference value to 10 degrees, by adjusting the apex angle of the prims based on the need of the system. And that according to MPEP a design choice of parameter does not make the claimed invention patentable over the prior art, unless the claimed parameter is a result-effective 
In view of the above, claim 3 is rejected as being unpatentable over Richards in view of Huang and Lee.
Regarding claim 4, Richards in view of Huang and Lee teaches the limitations of the parent claim 1. Richards in view of Huang and Lee does not seem to explicitly teach the pyramids are in contact with the first surface of the light guiding component.
However, in [0033]-[0035] of Huang, it recites that there can be space (or not) between the different optical structures which will affect the propagation direction of the light and change the effectiveness of the optical structure.
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to elect for no space between the optical structures, i.e. pyramids in contact with the first surface of the light guiding component of Richards in view of Huang and Lee. The suggestion/motivation would have been in order to have a more compact device, i.e. thinner optical structure when there is no space/gap between them, over performance.  
Regarding claim 5, Richards in view of Huang and Lee teaches the limitations of the parent claim 1, and further teaches a reflection layer, having a first surface overlapped with a second surface of the light guiding component, wherein the first surface of the light guiding component is opposite to the second surface of the light guiding component (Richards, Figs. 5, 9 and 11, reflective surface 520 and reflective surface 960; Huang, Figs. 7A and 78B, reflector 362).
claim 7, Richards teaches a head mounted display device (Richards, Fig. 2, head-mounted display; Richards, Figs. 5, 9 and 11, head mounted display with backlight), comprising: 
a display panel (Richards, Figs. 5, 9 and 11, LCD panel 410 and LCD panel 920); 
a lens set, disposed on an outside of a first surface of the display panel (Richards, Fig. 11, optics block 1165); and 
a backlight apparatus, disposed on an outside of a second surface of the display panel (Richards, Figs. 5, 9 and 11, backlight 420 and backlight 902; backlight is disposed on an opposite side of the LCD panel), the backlight apparatus comprising:
a light guiding component (Richards, Figs. 5, 9 and 11, light guide 510 and 950); and
a light source, disposed on a side of the light guiding component (Richards, Figs. 5, 9 and 11, light source 430, LED assembly 700 and LED assembly 1102); wherein 
the first surface of the display panel is opposite to the second surface of the display panel (Richards, Figs. 5, 9 and 11, opposite sides of LCD panel 410 and LCD panel 920).
Richards does not seem to explicitly teach the backlight comprising a prism structure, wherein the prism structure has a first surface adjacent to a first surface of the light guiding component; there are a plurality of convex pyramids on the first surface of the prism structure, and the pyramids are arranged in an array.
However, Richards teaches the display of the HMD is provided with a LCD panel, backlight is to provide light to the LCD panel. In the related art of backlight providing 
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to use the composite light structure of Huang for the optical film stack of Richards. The suggestion/motivation would have been in order to further increase/improve the light utilization efficiency for the LCD display so as to reduce power consumption for the same target luminance (Huang, [0004]-[0007]).
Richards in view of Huang does not seem to explicitly teach tilt angles of the pyramids are different. 
However, in a related art of using prism/pyramid film in a backlight, Lee teaches tilt angles of pyramids are different (Lee, [0023], use of pyramidal shapes; Lee, [0018]-[0019], apex position and height of the apex can be varied randomly or pseudo randomly, i.e. when apex is shifted from center or height of apex is changed, the tilt angle of the pyramid/triangle is changed/different).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to make the tilt angles of the pyramids different as suggested by Lee in the backlight of Richards in view of Huang. The suggestion/motivation would have been in order to reduce Moire pattern effect which is 
Regarding claim 8, Richards in view of Huang and Lee teaches the limitations of the parent claim 7 and further teaches a second surface of the prism structure, wherein the second surface of the prism structure is opposite to the first surface of the prism structure (Huang, Fig. 8B, flat surface of prism array/pyramid array 46).
Richards in view of Huang and Lee does not seem to explicitly teach a plurality of beams are generated on the second surface of the prism structure, each of the beams is composed of a plurality of sub beams, and a range of emission angles of the sub beams of each of the beams is less than a reference value.
However, such recitation is an intended result of the prism structure, and according to MPEP, intended result does not provide a clear cut indication of scope because it imposed no structural limits, the intended use/result of a claimed apparatus does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2173.05(g), MPEP 2114 II and MPEP 2111.04 I).
Furthermore, in the art of optical structures, when optical structure is fixed and the material/index of refraction is fixed, it would provide a fixed range of reflection/refraction of light, hence “less than a reference value”. 
In view of the above, claim 8 is rejected as being unpatentable over Richards in view of Huang and Lee.
claim 9, Richards in view of Huang and Lee teaches the limitations of the parent claim 8. Richards in view of Huang and Lee does not seem to explicitly teach the reference value is 10 degrees.
Similar to what is shown above in the rejection of claim 8, an intended result does not make the claimed invention patentable over the prior art. 
Furthermore, in [0031] of Huang, it states that the apex angle of the prism can be made according to the need of the system, i.e. change the reflection/refraction angle. Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to limit the reference value to 10 degrees, by adjusting the apex angle of the prims based on the need of the system. And that according to MPEP a design choice of parameter does not make the claimed invention patentable over the prior art, unless the claimed parameter is a result-effective parameter. As stated above, the reference value is an intended result in itself and not a result-effective parameter. 
In view of the above, claim 9 is rejected as being unpatentable over Richards in view of Huang and Lee.
Regarding claim 10, Richards in view of Huang and Lee teaches the limitations of the parent claim 7. Richards in view of Huang and Lee does not seem to explicitly teach the pyramids are in contact with the first surface of the light guiding component.
However, in [0033]-[0035] of Huang, it recites that there can be space (or not) between the different optical structures which will affect the propagation direction of the light and change the effectiveness of the optical structure.
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. (US Patent Pub. No. 2018/0157053 A1) in view of Huang et al. (US Patent Pub. No. 2006/0178552 A1), Lee (US Patent Pub. No. 2008/0101759 A1), Choi et al. (US Patent Pub. No. 2015/0309239 A1) and Magyari et al. (US Patent Pub. No. 2014/0320972 A1)
Regarding claim 6, Richards in view of Huang and Lee teaches the limitations of the parent claim 5, and further teaches a back cover (Richards, Fig. 11, front rigid body 1105); and a reflection layer (Richards, Figs. 5, 9 and 11, reflective surface 520 and reflective surface 960; Huang, Figs. 7A and 78B, reflector 362).
Richards in view of Huang and Lee does not seem to explicitly teach a flexible circuit board; 
a metal back cover; wherein
the reflection layer, the flexible circuit board, and the metal back cover are sequentially overlapped.
However, in a related art of LCD with backlight used in a head-mounted device, Choi teaches a flexible circuit board (Choi, Fig. 2, flexible printed circuit 250); 
a back cover (Choi, Fig. 2, bracket 260); and

the reflection layer, the flexible circuit board, and the metal back cover are sequentially overlapped (Choi, Fig. 2, flexible printed circuit 250 is above bracket 260 and reflective sheet 237 is above flexible printed circuit 250).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to use a flexible printed circuit and in the particular stacking/configuration as suggested by Choi as the component to drive the display of Richards in view of Huang and Lee. The suggestion/motivation would have been in order to achieve a slim display (Choi, [0003]-[0004]).
Richards in view of Huang, Lee and Choi does not seem to explicitly teach the back cover is metal. 
However, in a related art of head-mounted displays, Magyari teaches the use of metal for the housing/frame of a head-mounted display (Magyari, [0063]).
 Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to use metal as suggested by Magyari as for the back cover of the head-mounted display of Richards in view of Huang, Lee and Choi. The suggestion/motivation would have been in order to create a head-mounted display that is lightweight yet durable (Magyari, [0063]).

Response to Arguments
Applicant’s arguments with respect to claims 1-10 as amended have been considered but are moot because the arguments do not apply to the current reference combination including the new reference of Lee being used in the current rejections 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487.  The examiner can normally be reached on M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONG HUI LIANG/Primary Examiner, Art Unit 2693